Case 2:20-cv-10315-AJT-EAS ECF No. 49, PageID.1367 Filed 09/10/21 Page 1 of 17




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


MEGHAN BREWER, ET AL.,
                                                  Case No. 20-10315
              Plaintiffs,
                                                  SENIOR U.S. DISTRICT JUDGE
                   v.                             ARTHUR J. TARNOW

CITY OF FLINT, ET AL.,                            U.S. MAGISTRATE JUDGE
                                                  ELIZABETH A. STAFFORD
             Defendants.

                                        /

  ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTION TO
                             DISMISS [20]

      The instant action arises out of the January 2019 execution of a search warrant

at the home of Plaintiffs, Meagan Brewer and Travis Copeland, by Defendants, City

of Flint Police Officers Terry VanKeuren, Jr., Kristin Jones, Randy Matteson, Keith

Urquhart, Dion Reed, Karl Petrich, and Nick White. (Sec. Am. Compl.). Plaintiffs

bring several Fourth Amendment claims against the officers, as well as a claim for

municipal liability against the City of Flint. (Id.). Defendants have moved to dismiss.

(ECF No. 20). The Court held a hearing on Defendants’ Motion [20] on July 22,

2021. For the reasons articulated below, Defendants’ Motion [20] will be

GRANTED in part and DENIED in part. The Motion [20] is GRANTED insofar

as Count III(b) of Plaintiffs’ Second Amended Complaint [46] is DISMISSED as to


                                            1
Case 2:20-cv-10315-AJT-EAS ECF No. 49, PageID.1368 Filed 09/10/21 Page 2 of 17




all Defendants except VanKeuren and Matteson, and Plaintiffs’ claims against the

City of Flint are DISMISSED entirely. The Motion [20] is DENIED in all other

respects.

                              FACTUAL BACKGROUND

      On or about January 4, 2019, Plaintiffs were driving in the City of Flint when

they were pulled over by Officers Reed and Jones. (Sec. Am. Compl. ¶ 9). Despite

Plaintiffs’ compliance, Officers Reed and Jones pulled Plaintiffs from their vehicle,

handcuffed them, and put them in the back of a police car. (Id. ¶ 10). Officers

VanKeuren and Matteson, who were also present, did not intervene, and, in fact,

may have directed Officers Reed and Jones to detain Plaintiffs. (Id. ¶ 11).

      Following the traffic stop, Officers Reed and Jones brought Plaintiffs to their

home and directed them to secure their dog. (Id. ¶ 12). Plaintiffs’ vehicle, driven by

Officer VanKeuren or Matteson, arrived separately. (Id.). At some point, Officers

Urquhart, White, and Petrich also arrived at Plaintiffs home. (Id. ¶¶ 13-15). Once

Plaintiffs’ dog was secure, the officers began repeatedly asking Plaintiffs “where the

drugs were.” (Id. ¶ 13). Plaintiffs stated that there were no drugs. (Id.). The officers

responded by telling Plaintiffs that their house would be torn apart and their daughter

taken away if they did not divulge the location of the drugs. (Id. ¶ 14). While

Plaintiffs were handcuffed on their living room couch, the officers made good on the

first part of their threat: They broke Plaintiffs’ home security system, destroyed


                                           2
Case 2:20-cv-10315-AJT-EAS ECF No. 49, PageID.1369 Filed 09/10/21 Page 3 of 17




Plaintiffs’ clothes and furniture, clogged Plaintiffs’ drains, broke Plaintiffs’ dishes

and cupboards, and spoiled Plaintiffs’ food. (Id. ¶ 15). At some point during the

course of the search, Officer White “came out of nowhere and punched [Plaintiff

Copeland] in the face,” even though he was seated and in handcuffs. (Id. ¶ 16).

      Despite the officers’ efforts, they found nothing illegal in Plaintiffs’ home.

(Id. ¶ 17). Nevertheless, Plaintiffs were arrested by Officers VanKeuren and

Matteson and taken to jail, where they were detained for approximately three days.

(Id. ¶ 18). No charges were ever brought against Plaintiffs. (Id. ¶ 19).

      The warrant authorizing the search of Plaintiffs’ home was based on an

affidavit by Officer VanKeuren. (ECF No. 20-1). In support of the warrant, Officer

VanKeuren alleged that he was informed that Plaintiffs’ residence was “a location

from which narcotics could be purchased” by a “credible and reliable” confidential

informant, who, over the prior month, “ha[d] been involved in a number of

successful controlled purchases, . . . [and had] relay[ed] information leading to the

discovery of confirmed controlled substances.” (Id. at 716). Officer VanKeuren

further alleged that he and other officers conducted surveillance on Plaintiffs’

residence while the confidential informant made a controlled purchase, and that,

while they were there, they “observed large amounts of foot [and vehicle] traffic

com[ing] to and leaving the residence.” (Id.). Finally, Officer VanKeuren alleged




                                          3
Case 2:20-cv-10315-AJT-EAS ECF No. 49, PageID.1370 Filed 09/10/21 Page 4 of 17




that the “substance was . . . field-tested by Officer Randy Matteson” and tested

positive for methamphetamine. (Id.).

      Plaintiffs contend that the confidential informant (“CI”) did not purchase

drugs at their home and that Officers VanKeuren and Matteson “falsely represented

to the contrary in order to obtain the search warrant.” (Sec. Am. Compl. ¶¶ 21-24).

                                STANDARD OF REVIEW

      A motion to dismiss pursuant to FED. R. CIV. P. 12(b)(6) seeks to dismiss a

complaint for failure to state a claim. To survive such a motion, the plaintiff “must

allege ‘enough facts to state a claim to relief that is plausible on its face.’” Traverse

Bay Area Intermediate Sch. Dist. v. Mich. Dep’t of Educ., 615 F.3d 622, 627 (6th

Cir. 2010) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim

has facial plausibility when the pleaded factual content allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009). “Detailed factual allegations” are not

strictly necessary, “but the complaint must contain more than conclusions and an

unsubstantiated recitation of the necessary elements of a claim.” McCormick v.

Miami Univ., 693 F.3d 654, 658 (6th Cir. 2012). The Court “assume[s] the veracity

of well-pleaded factual allegations and determine[s] whether the plaintiff is entitled

to legal relief as a matter of law.” Id. (citing Iqbal, 556 U.S. at 679).




                                            4
Case 2:20-cv-10315-AJT-EAS ECF No. 49, PageID.1371 Filed 09/10/21 Page 5 of 17




      In addition, where a defendant raises qualified immunity, the plaintiff “bears

the burden of showing that [the] defendant[] [is] not entitled to qualified immunity.”

Gavitt v. Born, 835 F.3d 623, 641 (6th Cir. 2016) (citing Johnson v. Moseley, 790

F.3d 649, 653 (6th Cir. 2015)). A plaintiff can carry this burden at the pleading stage

“by alleging facts [that] mak[e] out a plausible claim that [the] defendant[’s] conduct

violated a constitutional right that was clearly established at the time of the

violation.” Id. And “although an officer’s ‘entitle[ment] to qualified immunity is a

threshold question to be resolved at the earliest possible point,’ that point is usually

summary judgment and not dismissal under Rule 12.” Wesley v. Campbell, 779 F.3d

421, 433-34 (6th Cir. 2015) (alteration in original) (citation omitted) (quoting

Vakilian v. Shaw, 335 F.3d 509, 516 (6th Cir. 2003)) (citing Evans-Marshall v. Bd.

of Educ. of Tipp City Exempted Village Sch. Dist., 428 F.3d 223, 235 (6th Cir. 2005)

(Sutton, J., concurring)). Thus, while a qualified immunity defense can be raised on

a motion to dismiss, see Hardy v. Jefferson Cmty. Coll., 260 F.3d 671, 677 (6th Cir.

2001), “it is generally inappropriate for a district court to grant [such a motion] . . .

on the basis of qualified immunity.” Wesley, 779 F.3d at 433.

                                       ANALYSIS

      Plaintiffs’ Second Amended Complaint [46] includes four claims under 42

U.S.C. § 1983: excessive force (as to Officers Reed, Jones, and White), illegal search

(as to all officers), unreasonable seizure (as to all officers), and municipal liability


                                           5
Case 2:20-cv-10315-AJT-EAS ECF No. 49, PageID.1372 Filed 09/10/21 Page 6 of 17




(as to the City of Flint). Defendants concede that Plaintiffs have plausibly stated 1)

an excessive force claim against Officers Reed, Jones, and White 2) an unreasonable

seizure claim for the allegedly unlawful traffic stop against Officers Reed, Jones,

Matteson, and VanKeuren, and 3) an unreasonable seizure claim for the allegedly

unlawful arrest against and Officers Matteson and VanKeuren. (ECF No. 20,

PageID.698; ECF No. 45). Defendants argue, however, that the remainder of

Plaintiffs claims should be dismissed. (ECF No. 20, PageID.698).

   I.        Unlawful Search (Count II)

        Plaintiffs raise two distinct theories of unlawful search. First, Plaintiffs allege

that Officers VanKeuren and Matteson knowingly obtained the warrant without

probable cause. Second, Plaintiffs allege that even if the warrant was valid, the

destructive manner in which the search was conducted was unreasonable.

        A.     Plaintiffs Plausibly Allege that Officers VanKeuren and Matteson
               Made and Relied Upon a Materially False Representation in Procuring
               and Executing the Warrant

        Defendants first argue that Plaintiffs’ allegations about false representations

in the warrant affidavit are too conclusory to satisfy FED. R. CIV. P. 9(b) and do not

amount to the “substantial preliminary showing” required by Franks v. Delaware,

438 U.S. 154, 155 (1978). But Defendants do not cite, and the Court cannot locate,

any authority for the proposition that the heightened pleading requirements of Rule

9(b) apply to Franks claims brought under § 1983. Cf., e.g., Bailey v. City of Ann


                                             6
Case 2:20-cv-10315-AJT-EAS ECF No. 49, PageID.1373 Filed 09/10/21 Page 7 of 17




Arbor, 860 F.3d 382, 385 (6th Cir. 2017) (analyzing similar claims under Rule

12(b)(6) alone). Likewise, although Defendants are correct that a § 1983 plaintiff

alleging a Franks violation must make a “substantial showing” of a “deliberate

falsehood or . . . reckless disregard for the truth” to defeat qualified immunity,

Vakilian, 335 F.3d at 517, the plaintiff need not do so at the pleading stage. Wesley

v. Campbell, 779 F.3d 421, 428 (6th Cir. 2015).

      “Police officers normally receive qualified immunity if they rely on a

judicially secured warrant.” Bailey, 860 F.3d at 385 (citing Hale v. Kart, 396 F.3d

721, 725 (6th Cir. 2005)). But “[e]ven if the warrant is sufficient, . . . [a] defendant

[officer] cannot rely on it if he knowingly made false statements in the affidavit such

that, but for those falsities, the warrant would not have been issued.” Hale, 396 F.3d

at 726 (6th Cir. 2005) (citing Yancey v. Carroll Cnty., 876 F.2d 1238, 1244 (6th Cir.

1989)). Likewise, a defendant officer cannot rely upon a warrant that they know or

should have known was obtained through another officer’s deliberate falsehoods.

See McCallum v. Geelhood, No. 15-12676, 2017 U.S. Dist. LEXIS 48824, at *18

(E.D. Mich. Mar. 31, 2017). In either case, the officer’s “reliance is unreasonable,

and [search or seizure] . . . pursuant to such deceptive practices violates the Fourth

Amendment.” Gregory v. City of Louisville, 444 F.3d 725, 758 (6th Cir. 2006).

      Thus, a plaintiff may challenge an officer’s qualified-immunity defense
      in a civil-rights case by showing that (1) the officer’s warrant affidavit
      contained a false statement or omission that was made either
      deliberately or with reckless disregard for the truth; and (2) that the

                                           7
Case 2:20-cv-10315-AJT-EAS ECF No. 49, PageID.1374 Filed 09/10/21 Page 8 of 17




      false statement or omission was material to the finding of probable
      cause. See Vakilian[, 335 F.3d at 517]; Sykes v. Anderson, 625 F.3d
      294, 305 (6th Cir. 2010). Once a plaintiff makes this showing, the
      Fourth Amendment requires the court to ‘set aside the [false] statements
      and . . . determine whether the affidavit is still sufficient to establish
      probable cause.’ Sykes, 625 F.3d at 305. If not, any search performed
      pursuant to the warrant was unlawful, in clear violation of the Fourth
      Amendment. See Franks, 438 U.S. at 156.

McCallum v. Geelhood, 742 F. App’x 985, 991 (6th Cir. 2018) (second alteration in

original). At the pleading stage, this requires Plaintiffs to “identify [specific]

statements in the warrant affidavit that are alleged to be false or materially

incomplete.” Meeks v. Larsen, 611 F. App’x 277, 284 (6th Cir. 2015).

      Here, Plaintiffs allege that “the confidential informant did not perform a

controlled buy at [their] home prior to [Officer VanKeuren] securing the search

warrant.” (Sec. Am. Compl. ¶ 23). This claim satisfies Plaintiffs’ burden at the

pleading stage. See Meeks, 611 F. App’x at 284.

      Accordingly, the Court must “set aside” the portions of Officer VanKeuren’s

affidavit that discuss the controlled purchase, and look to what remains of the

document to see whether a basis for probable cause still exists. Sykes, 625 F.3d at

305. After excising the allegedly false allegations, only three elements of the

affidavit remain: 1) the tip from the CI that “[Plaintiffs’ residence] . . . [was] a

location from which narcotics could be purchased,” 2) the observation of “large

amounts of foot [and vehicle] traffic coming to and leaving [Plaintiffs’] residence,”

and 3) the CI’s track record of helping with investigations over a one-month period.

                                          8
Case 2:20-cv-10315-AJT-EAS ECF No. 49, PageID.1375 Filed 09/10/21 Page 9 of 17




(ECF No. 20-1, PageID.716). But even when grouped together under the totality of

the circumstances, see Illinois v. Gates, 462 U.S. 213 (1983), these allegations would

not have been adequate to support a determination of probable cause.

      “Probable cause exists ‘when there is a “fair probability” . . . that contraband

or evidence of a crime will be found in a particular place.’” United States v. Thomas,

605 F.3d 300, 307 (6th Cir. 2010) (quoting United States v. Helton, 314 F.3d 812,

820 (6th Cir. 2003)). “[T]wo factors . . . are critical in determining whether an

affidavit based on a confidential informant’s tip provides a substantial basis for

finding probable cause: (1) an explicit and detailed description of alleged

wrongdoing; and (2) corroboration of the tip through . . . independent investigative

work.” United States v. Martin, 526 F.3d 926, 936 (6th Cir. 2008) (citing United

States v. Weaver, 99 F.3d 1372, 1377 (6th Cir. 1996)); see United States v. Woosley,

361 F.3d 924, 926-27 (6th Cir. 2004) (explaining that this latter factor is less

important where the affiant alleges that the CI has a demonstrated track record of

providing accurate information (citing United States v. Allen, 211 F.3d 970, 976 (6th

Cir. 2000) (en banc); United States v. Smith, 182 F.3d 473, 478-79 (6th Cir. 1999))).

      With these factors in mind, although it is clear that the affidavit could support

a finding that the CI was reliable, the vague tip that “narcotics could be purchased”

at Plaintiffs’ residence does not amount to “a particular crime and particular

evidence,” Allen, 211 F.3d at 976, let alone the “explicit and detailed description of


                                          9
Case 2:20-cv-10315-AJT-EAS ECF No. 49, PageID.1376 Filed 09/10/21 Page 10 of 17




 alleged wrongdoing” preferred by the Sixth Circuit. See Martin, 526 F.3d 926, 936

 (citing Weaver, 99 F.3d at 1377). As such, it would not support a finding of probable

 cause, even when viewed alongside the allegations of heavy foot and vehicle traffic.

       Accordingly, Plaintiffs have plausibly alleged that Officer VanKeuren

 knowingly made material misrepresentations about a controlled purchase in order to

 procure a warrant. Additionally, if the controlled purchase was fabricated, as

 Plaintiffs allege, Officer Matteson, who Officer VanKeuren claimed tested the

 methamphetamine from that purchase, would have known the warrant affidavit

 contained falsehoods. In other words, even though Officer Matteson was not the

 affiant for the search warrant, Plaintiffs have also plausibly alleged that he was on

 notice regarding the false representation, and that he could not have reasonably

 believed the warrant was valid. Accordingly, at least for the purposes of a motion to

 dismiss, Officers VanKeuren and Matteson are not entitled to qualified immunity,

 since it is clearly established that . . . relying on warrants obtained through false or

 misleading statements is unconstitutional.” McCallum, 2017 U.S. Dist. LEXIS

 48824, at *18 (citing Sykes, 625 F.3d at 305).

       B. Plaintiffs Plausibly Allege that the Manner in Which the Search Was
          Executed Was Unreasonable

       “To satisfy the [Fourth Amendment’s] Reasonableness Clause, officers not

 only must obtain a valid warrant but . . . must conduct the[ir] search in a reasonable

 manner.” Baranski v. Fifteen Unknown Agents of the BATF, 452 F.3d 433, 445 (6th

                                           10
Case 2:20-cv-10315-AJT-EAS ECF No. 49, PageID.1377 Filed 09/10/21 Page 11 of 17




 Cir. 2006) (en banc) (citing Dalia v. United States, 441 U.S. 238, 255 (1979)).

 “Excessive or unnecessary destruction of property in the course of a search may

 violate the Fourth Amendment, even though the entry itself is lawful and the fruits

 of the search not subject to suppression.” United States v. Ramirez, 523 U.S. 65, 71

 (1998). Accordingly, where a plaintiff brings a § 1983 claim based on the

 unreasonable manner in which a warrant was executed, they can survive dismissal

 if they have plausibly alleged facts from which a jury could conclude that the manner

 of the search was not “reasonably necessary to effectively execute [the] . . . warrant.”

 Hill v. McIntyre, 884 F.2d 271, 278 (6th Cir. 1989).

       Here, Plaintiffs allege that “each of the individually-named Defendants . . .

 destroy[ed] [Plaintiffs’] personal property . . . includ[ing], but . . . not limited to the

 following: breaking their home security system; destroying their clothes and

 furniture; clogging their drains; breaking their dishes and cupboards; and spoiling

 their food.” (Sec. Am. Compl. ¶ 15). Plaintiffs also allege that “[t]he individually-

 named Defendants . . . threaten[ed] . . . [to] tear[] apart [Plaintiffs’] house and tak[e]

 away their daughter if they did not tell [Defendants] where the drugs were.” (Id. ¶

 14). Defendants argue that the non-affiant officers were entitled to rely upon Officer

 VanKeuren’s warrant as “facially valid” and that allegations against Officers

 Urquhart, White, and Petrich lack specificity.




                                             11
Case 2:20-cv-10315-AJT-EAS ECF No. 49, PageID.1378 Filed 09/10/21 Page 12 of 17




         The first of Defendants’ arguments is inapposite because, as described above,

 “[e]ven when officers have complied with the Warrant Clause,” the manner of the

 search is “not insulate[d] . . . from challenge.” Baranski, 452 F.3d at 445. With

 respect to the second argument, Defendants are correct that under certain

 circumstances, a complaint’s categorical reference to “defendants” may be

 insufficient to “give [each] defendant fair notice of what the . . . claim is and the

 grounds upon which it rests.” Twombly, 550 U.S. at 555 (quoting Conley v. Gibson,

 355 U.S. 41, 47 (1957)); see, e.g., Marcilis v. Twp. of Redford, 693 F.3d 589, 596-

 97 (6th Cir. 2012) (dismissing Bivens claim where complaint failed to differentiate

 between the conduct of state and federal defendants, even though only the latter were

 subject to Bivens liability). However, this rule only applies to situations where the

 complaint fails to distinguish which claims apply to which defendants. See, e.g.,

 Micks-Harm v. Nichols, No. 18-12634, 2019 U.S. Dist. LEXIS 168202, at *16 (E.D.

 Mich. Sep. 30, 2019) (dismissing defendants where “the allegations . . . d[id] not

 specifically identify which . . . [d]efendant violated which claim”), aff’d, 2021 U.S.

 App. LEXIS 15487, at *31 (6th Cir. May 24, 2021) (citing Marcilis, 693 F.3d at

 596).

         Plaintiffs’ allegations make clear that each Defendant is subject to an

 unreasonable search claim for the destruction of Plaintiffs’ property during the

 course of the search. (Sec. Am. Compl. ¶ 15). Accordingly, even though Plaintiffs


                                           12
Case 2:20-cv-10315-AJT-EAS ECF No. 49, PageID.1379 Filed 09/10/21 Page 13 of 17




 cannot yet identify which Defendant destroyed which piece of property, Defendants

 have been provided adequate notice of the claims against them. See, e.g., Glass v.

 Franklin Cnty., No. 3:19-cv-00051-GFVT, 2020 U.S. Dist. LEXIS 102586, at *11-

 12 (E.D. Ky. June 10, 2020) (distinguishing Marcilis on similar grounds).

    II.      Unreasonable Seizure (Count III)

          Plaintiffs’ unreasonable seizure claim is divided into three parts: detention

 during the traffic stop by Officers Reed, Jones, Matteson, and VanKeuren (Count

 III(a)), detention in the living room by all officers (Count III(b), and false arrest by

 Officers Matteson and VanKeuren (Count III(c)). (Sec. Am. Compl. ¶ 42). Because

 Defendants concede that Plaintiffs satisfy their pleading burden with respect to

 Counts III(a) and III(c), the only issue that remains is the living room detention.

          As is the case with searches, officers receive qualified immunity for seizures

 made in reasonable reliance upon a facially valid warrant. Marvaso v. Sanchez, 971

 F.3d 599, 610 (6th Cir. 2020). But such seizures must still be executed reasonably.

 See, e.g., Hill, 884 F.2d at 278. The Supreme Court has held that police “officers

 executing a search warrant for contraband” can reasonably “detain the occupants of

 the premises while a proper search is conducted.” Muehler v. Mena, 544 U.S. 93, 98

 (2005) (internal quotation marks omitted) (quoting Michigan v. Summers, 452 U.S.

 692, 705 (1981)). The use of handcuffs, although a separate intrusion, is likewise

 reasonable where multiple individuals must be detained or where the warrant


                                            13
Case 2:20-cv-10315-AJT-EAS ECF No. 49, PageID.1380 Filed 09/10/21 Page 14 of 17




 authorizes a search for weapons. See id. at 99 (citing Graham v. Connor, 490 U.S.

 386, 396-97 (1989)).

       Here, because Plaintiffs allege no facts that would transform an otherwise

 reasonable seizure into an unreasonable seizure, Plaintiffs’ claim for an

 unreasonable living room detention will be dismissed as to all officers except

 VanKeuren and Matteson, who, according to Plaintiffs’ allegations, could not have

 reasonably relied upon the warrant.

    III.   Municipal Liability (Count IV)

       Plaintiff’s final claim is against the City of Flint, however, “[a] municipality

 may not be held liable under § 1983 on a respondeat superior theory—in other

 words, ‘solely because it employs a tortfeasor.’” D’Ambrosio v. Marino, 747 F.3d

 378, 388-89 (6th Cir. 2014) (quoting Monell v. Dep’t of Social Servs., 436 U.S. 658,

 691 (1978)). Rather, to prevail on a municipal liability claim, a plaintiff must

 “show[] that the municipality had a ‘policy or custom’ that caused the violation of

 [the plaintiff’s] rights.” Griffith v. Franklin Cnty., 975 F.3d 554, 581 (6th Cir. 2020)

 (quoting Monell, 436 U.S. at 694); see Polk Cnty. v. Dodson, 454 U.S. 312, 326

 (1981) (noting that the policy or custom “must be ‘the moving force of the

 constitutional violation’” (quoting Monell, 436 U.S. at 694)).

       A plaintiff can make a showing of an illegal policy or custom by
       demonstrating one of the following: (1) the existence of an illegal
       official policy or legislative enactment; (2) that an official with final
       decision making authority ratified illegal actions; (3) the existence of a

                                           14
Case 2:20-cv-10315-AJT-EAS ECF No. 49, PageID.1381 Filed 09/10/21 Page 15 of 17




       policy of inadequate training or supervision; or (4) the existence of a
       custom of tolerance or acquiescence of federal rights violations.

 Burgess v. Fischer, 735 F.3d 462, 478 (6th Cir. 2013) (citing Thomas v. City of

 Chattanooga, 398 F.3d 426, 429 (6th Cir. 2005)). Here, Plaintiffs allege liability

 under the third theory.

       To ultimately prevail on a claim for failure to train or supervise, a plaintiff is

 required to prove that “(1) the training or supervision was inadequate for the tasks

 performed; (2) the inadequacy was the result of the municipality’s deliberate

 indifference; and (3) the inadequacy was closely related to or actually caused the

 injury.” Ellis v. Cleveland Mun. Sch. Dist., 455 F.3d 690, 700 (6th Cir. 2006) (citing

 Russo v. City of Cincinnati, 953 F.2d 1036, 1046 (6th Cir. 1992)). At the pleading

 stage, this typically requires a plaintiff to “allege ‘prior instances of unconstitutional

 conduct demonstrating that the municipality had ignored a history of abuse and was

 clearly on notice that the training [or supervision] in this particular area was deficient

 and likely to cause injury.’” Arsan v. Keller, 784 F. App’x 900, 916 (6th Cir. 2019)

 (quoting Burgess, 735 F.3d at 478)). Plaintiffs do not do this here, but instead attempt

 to proceed under a “single-incident liability” theory. See City of Canton v. Harris,

 489 U.S. 378, 390 (1989).

       In City of Canton, the Supreme Court explained “that in light of the duties

 assigned to specific . . . employees[,] the need for more or different training [may

 be] so obvious, and the inadequacy so likely to result in the violation of constitutional

                                            15
Case 2:20-cv-10315-AJT-EAS ECF No. 49, PageID.1382 Filed 09/10/21 Page 16 of 17




 rights, that the policymakers of the city can reasonably be said to have been

 deliberately indifferent to the need.” Id. In other words, “a plaintiff can show

 deliberate indifference based on ‘single-incident liability’ if the risk of the

 constitutional violation is so obvious or foreseeable that it amounts to deliberate

 indifference for the city to fail to prepare [its employees] for it.” Ouza v. City of

 Dearborn Heights, 969 F.3d 265, 287 (6th Cir. 2020) (citing Connick v. Thompson,

 563 U.S. 51, 63 (2011)).

       Ultimately, however, Plaintiffs allege no facts in support of a single-incident

 liability theory. Their allegations are entirely conclusory. (Sec. Am. Compl. ¶ 48).

 In this respect, Plaintiff’s case differs from other cases in which single-incident

 claims have been allowed to proceed past a motion to dismiss. See, e.g., Preston v.

 Cnty. of Macomb, No. 18-12158, 2019 U.S. Dist. LEXIS 123142, at *38 (E.D. Mich.

 July 24, 2019) (denying motion to dismiss where the plaintiff alleged that jail nurses

 “receive less than two weeks of shadowing other nursing staff and that they received

 no training related to emergencies or acute conditions”). Accordingly, Plaintiffs’

 Monell claim must be dismissed.

                                    CONCLUSION

       IT IS ORDERED that Defendants’ Motion to Dismiss [20] is GRANTED

 in part and DENIED in part.




                                          16
Case 2:20-cv-10315-AJT-EAS ECF No. 49, PageID.1383 Filed 09/10/21 Page 17 of 17




       Count I may proceed against Officers Reed, Jones, and White in their

 individual capacities. Count II may proceed against all officers in their individual

 capacities. Count III(b) is DISMISSED as to Officers Reed, Jones, White, Urquhart,

 and Petrich, but may proceed against Officers VanKeuren and Matteson in their

 individual capacities. Count IV is DISMISSED.

       SO ORDERED.

                                       s/Arthur J. Tarnow
                                       Arthur J. Tarnow
 Dated: September 10, 2021             Senior United States District Judge




                                         17
